DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney of Record Kirk Miles on 04/07/2021.
The application has been amended as follows: 
On claim 5, line 9, following the word hydraulic delete -- system – and insert -- clutch --
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the claimed invention comprising “…the feeding device, the shredding mill, the removal device on the actuating device are mounted on a frame, wherein a control system which comprises a plurality of hydraulic pumps, a hydraulic clutch with variable flow” in combination with the rest of the positively recited limitations as set forth in claim 1.
The prior art discloses a mobile shredder comprising a feeding device, shredding mill, a removal device and an actuating device configured to provide energy to the feeding, shredding and removal devices via an engine or motor. However the prior art neither alone nor in combination, anticipates nor renders obvious the claimed invention including the control system comprising a plurality of hydraulic pumps and a hydraulic clutch configured to operate feeding rollers and a hammer mill rotor respectively wherein the pumps and clutch are joined to the motor and configured to modify the speed of the rollers .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E O'BRIEN whose telephone number is (571)272-4567.  The examiner can normally be reached on 9:30am - 5:00pm EST, Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN E O'BRIEN/Examiner, Art Unit 3725      

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725